Weston C. J.
delivered the opinion of the Court.
The jury have found that the head of waterj raised by.the defendants’ dam, was not, at the period complained of, high enough to flow the plaintiffs’ bridge, or to do damage thereto. Its erection then was a lawful act, not in itself calculated to do any injury to the plaintiffs. Their loss was occasioned, as the jury have found, by great rains or by the violence of the wind. If the dam had not raised the water to a certain height, the rain or the wind superadded might not have done the damage. It uiay have been one then of a series of causes, to which the injury'may be indirectly ascribed. Their connection, however, was fortuitous, and resulted from an extraordinary and unusual state of things. Neither the rain nor the wind was caused by the dam. The bridge had continued unimpaired for a series of years, while the dam was higher than it was, when the bridge was carried away. Such an event could not therefore have been reasonably calculated upon or foreseen.
It would be carrying the doctrine of liability to a most unreasonable length, to run up a succession of causes, and hold each responsible for what followed, especially where the connection was casual and unexpected, as it was here, and where that which is" attempted to be charged, was in itself innocent. The law gives no encourgement to speculations of this sort. It rejects them at once. Hence the legal maxim, causa propinqua non *241remota, spectatur. Salem Bank v. Gloucester Bank, 17 Mass. 31; Walker v. Maitland, 5 Barn. & Ald. 171. This principle has been extensively applied in insurance causes, 3 Starkie, 1164, and the cases there cited. And it is of great practical value, in settling the rights and liabilities of contending parties. Were it departed from, it would open a field of litigation, which might unexpectedly bring ruin upon persons engaged in lawful pursuits.
If there had been no darn, the injury might not have happened ; but the defendants had a right to erect it, and that without being held answerable for remote and unforeseen consequences.
Thompson v. Crocker et al. 9 Pick. 59, cited for the plaintiffs, was brought to recover damages, occasioned, as was alleged, by the defendants’ dam, whereby water was caused to flow back upon the wheels of (he plaintiff’s mills. Morton J. instructed the jury, that for any damage to be inferred “ from the principle, that any obstruction of the water below, would prevent it from passing from the plaintiff’s mill, so readily as it would without such obstruction, the defendants were not answerable.” Exception was taken by the defendants to the direction of the Judge upon another point, but the Court held the instruction of the Judge, upon the question of damages, to have been correct.
The opinion of the Court is, that the cause was properly submitted to the jury by the presiding Judge, at the trial.

Judgment on the verdict.